       Case: 1:18-cv-02418-PAB Doc #: 22 Filed: 03/16/20 1 of 2. PageID #: 77



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 SHAJUAN GRAY,                                )    CASE NO.: 1:18-CV-02418
                                              )
        Plaintiff,                            )    JUDGE: PAMELA A. BARKER
                                              )
 vs.                                          )    STIPULATION FOR DISMISSAL AND
                                              )    JOURNAL ENTRY
 CITY OF EUCLID, et al.,                      )
                                              )
        Defendants                            )


       We, the attorneys for the respective parties, do hereby stipulate that the above captioned

matter has been settled and dismissed, with prejudice, as against all Defendants. The Court may

enter an Order accordingly, notice by the Clerk being hereby waived.

       IT IS SO ORDERED.


                                                     JUDGE PAMELA A. BARKER


 s/Sarah Gelsomino                                s/John D. Pinzone
 SARAH GELSOMINO (0084340)                        JAMES A. CLIMER (0001532)
 JACQUELINE C. GREENE (0092733)                   JOHN D. PINZONE (0075279)
 TERRY H. GILBERT (0021948)                       Mazanec, Raskin & Ryder Co., L.P.A.
 Friedman & Gilbert                               100 Franklin’s Row
 55 Public Square, Suite 1055                     34305 Solon Road
 Cleveland, OH 44113-1901                         Cleveland, OH 44139
 (216) 241-1430                                   (440) 248-7906
 (216) 621-0427 – Fax                             (440) 248-8861 – Fax
 Email: sgelsomino@f-glaw.com                     Email: jclimer@mrrlaw.com
        jgreene@f-glaw.com                                 jpinzone@mrrlaw.com
        tgilbert@f-glaw.com
                                                  Counsel for Defendants City of Euclid and
                                                  Officer James Aoki
 MARCUS SIDOTI (0077476)
 Jordan / Sidoti LLP
 50 Public Square, Suite 1900
 Cleveland, OH 44113
 (216) 357-3350
       Case: 1:18-cv-02418-PAB Doc #: 22 Filed: 03/16/20 2 of 2. PageID #: 78



 Email: marcus@jordansidoti.com

 Counsel for Plaintiffs




                                  CERTIFICATE OF SERVICE

        I hereby certify that on March 16, 2020, a copy of the foregoing Stipulation for Dismissal

and Journal Entry was filed electronically. Notice of this filing will be sent to all registered parties

by operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s system.

                                                s/John D. Pinzone
                                                JOHN D. PINZONE (0075279)

                                                Counsel for Defendants City of Euclid and Officer
                                                James Aoki




                                                   2
